Citation Nr: 0004976	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  98-13 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for status post 
repair, right lateral collateral ligament and biceps femoris 
transplant, right knee with residual laxity, currently 
evaluated as 30 percent disabling.  

2.  Entitlement to a total disability rating for individual 
unemployability (TDIU) based upon service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1943 to 
February 1946.  

This matter arises from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which denied the benefits sought.  The veteran 
filed timely appeals, and the case has been referred to the 
Board of Veterans' Appeals (BVA or Board) for resolution.    

REMAND

The preliminary question before the Board is whether the 
veteran has submitted well-grounded claims for increase 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  In 
addition, the Board must consider whether the VA has properly 
assisted the veteran in the development of his claims.  A 
mere allegation that a service-connected disability has 
become more severe is sufficient to establish a well-grounded 
claim for an increased rating.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
628, 632 (1992).  Accordingly, the Board finds that the 
veteran has presented a claims that are well grounded.  

As noted, once a claimant has presented a well-grounded 
claim, the VA has a duty to assist him in developing facts 
which are pertinent to that claim.  See 38 U.S.C.A. 
§ 5107(a).  The Board finds, however, that all relevant facts 
have not been properly developed in this case, and that 
further action by the RO is necessary prior to appellate 
review of the veteran's appeal.  

In connection with the present appeal, the veteran was 
afforded a VA examination in May 1998.  At that time, the 
examiner indicated in pertinent part, that the veteran had 
active range of motion in his right knee of 50 degrees, and a 
passive range of motion of 80 degrees.  The right knee was 
productive of pain beginning at 50 degrees, and ending at 60 
degrees.  The examiner stated that there was additional 
limitation of motion due to pain, but also observed that it 
was difficult to see painful motion on extension.  However, 
the examiner also indicated that the veteran had ankylosis of 
the right leg.  He also noted that the right knee and 
ligaments appeared to be stable.  The examiner stated that 
there was no history of inflammatory arthritis of the right 
leg, but the X-ray results showed mild degenerative changes 
and atherosclerotic changes in the major vessels.  

The Board notes that the veteran's service-connected right 
knee disability has been evaluated as 30 percent disabling 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5257 (1999).  In order for the veteran to obtain a higher 
evaluation for this disability, the evidence of record must 
show either limitation of extension of the leg to 30 degrees 
(Diagnostic Code 5261); ankylosis of the knee in flexion 
between 10 degrees and 20 degrees (Diagnostic Code 5256); or 
nonunion of the tibia and fibula, with loose motion requiring 
a brace (Diagnostic Code 5262).  38 C.F.R. § 4.71a (1999).

The United States Court of Appeals for Veterans Claims 
(Court) and VA's General Counsel have held that 
musculoskeletal disabilities must be medically evaluated and 
adequate consideration must be given to whether the rating 
addresses additional functional loss due to pain under 38 
C.F.R. § 4.40 (1999), or due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45 (1999), or due to painful motion of a joint or 
periarticular pathology under 38 C.F.R. § 4.59 (1999).  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also VAOPGCPREC 
23-97, 62 Fed. Reg. 63604 (1997) and VAOPGCPREC 9- 98, 63 
Fed. Reg. 56704 (1998).  In DeLuca, the Court held that 
diagnostic codes pertaining to range of motion do not subsume 
38 C.F.R. § 4.40 and § 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 (1999) does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  See also Johnson (Brenda) v. Brown, 9 Vet. App. 
7, 10-11 (1996); Arnesen v. Brown, 8 Vet. App. 432, 440 
(1995).  

Based on the above reported findings, however, the Board is 
unable to determine whether an increased evaluation is in 
order.  The Board notes that the findings on May 1998 
examination appear to be either incomplete or inaccurate.  
The examiner reported motion in the knee, but he also 
reported that the right leg was ankylosed.  It is also 
unclear as to the motion of the right knee with respect to 
extension.  The examiner further indicated that there 
appeared to be additional limitation of motion due to pain, 
but did not attempt to quantify the degree of additional 
functional impairment.  As noted above, these are factors 
that must be considered in the decision as to whether an 
increase is warranted in this case.  Further, examination is 
warranted in this regard.  

Additionally, the Board notes that the VA General Counsel, in 
precedent opinion VAOPGCPREC 23-97, has indicated that where 
a veteran has service-connected arthritis of the knee and 
instability rated under Diagnostic Codes 5003 and 5257 they 
may, under certain circumstances, be rated separately (the 
Board also notes that the VA General Counsel has issued 
another precedent opinion, VAOPGCPREC 9-98, which may be for 
consideration in readjudicating this matter).  As noted 
above, degenerative changes were noted on most recent VA 
examination.

The Board also notes that the veteran has appealed the RO's 
April 1999 decision denying his claim for entitlement to TDIU 
benefits.  The Board observes that in his substantive appeal 
of August 1998, the veteran claimed that he had bilateral 
heel spurs and arthritis, a left knee disability with 
arthritis, and generalized arthritis which were all either 
related to service or to a service-connected disability.  A 
liberal reading of this document suggests that the veteran is 
claiming service connection for these disorders.  The RO 
should adjudicate these claims prior to Board review of the 
veteran's claim for a TDIU inasmuch as a grant of service 
connection for any or all of these disorders could affect the 
outcome of the veteran's claim of entitlement to TDIU 
benefits .  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (two or more issues are inextricably intertwined if 
one claim could have significant impact on the other).  
Following the adjudication of these claims for service 
connection, the RO should then readjudicate the issue of 
entitlement to TDIU benefits, taking into account all 
evidence of record.  

Therefore, in order to afford the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Therefore, the case is REMANDED for the following action:  

1.  The RO should adjudicate the 
veteran's claims for service connection 
for bilateral heel spurs and arthritis, a 
left knee disability with arthritis, and 
generalized arthritis to include as 
secondary to the veteran's right knee 
disability.  The veteran should be 
provided notice of this determination and 
of his appellate and procedural rights.  
If the veteran files a timely notice of 
disagreement, the RO should ensure that 
the veteran is afforded the opportunity 
to complete all procedural steps 
necessary to advance an appeal before the 
Board with respect to these issues in 
accordance with the provisions of 
38 U.S.C.A. § 7105 (West 1991) and 
38 C.F.R. § 20.200 (1999).

2.  The RO should schedule the veteran 
for a VA examination for the purpose of 
ascertaining the severity of his service-
connected right knee disability.  The 
examination should include all necessary 
tests and studies, including X-rays.  The 
examiner should specifically indicate 
whether there is ankylosis of the right 
knee and if so, whether the veteran's 
right knee is ankylosed in flexion 
between 10 degrees and 20 degrees.  If 
there is no ankylosis, the veteran's 
right knee should be examined for degrees 
of both active and passive range of 
motion with respect to flexion and 
extension of the knee, and any limitation 
of function of the parts affected by 
limitation of motion.  The examiner 
should also be asked to note the normal 
ranges of motion of the right knee.  
Additionally, the examiner should be 
requested to determine whether the right 
knee exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
disability; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion lost due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should also 
be asked to express an opinion as to the 
degree to which pain could significantly 
limit functional ability during flare-ups 
or when the knee is used repeatedly over 
a period of time. The presence or absence 
of any other symptomatology, including 
instability, related to the right knee 
should also be reported and the degree of 
any such instability should be indicated.  
All findings should be reported in 
detail, and the examiner must be afforded 
an opportunity to review the veteran's 
claims file prior to the examination.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
claim of entitlement to an increased 
evaluation for the veteran's service-
connected right knee disability with 
consideration of the provisions set out 
in 38 C.F.R. §§ 4.40, 4.45, and 4.59 
(1999).  See also DeLuca, supra.  The RO 
should also consider whether separate 
disability ratings are warranted under 
separate diagnostic codes for the 
arthritis of the right knee.  See 
VAOPGCPREC 23-97 and VAOPGCPREC 9-98.  If 
it is determined that separate disability 
ratings are warranted, the RO should 
assign the appropriate disability rating 
percentage, to include consideration of 
38 C.F.R. §§ 4.40 and 4.45, 4.59 and the 
criteria set forth in DeLuca, supra.  The 
RO should then readjudicate the issue of 
entitlement to TDIU benefits, considering 
all evidence of record.  If any decision 
remains unfavorable to the veteran, the 
RO should provide the veteran and his 
service representative with a 
Supplemental Statement of the Case 
containing all relevant citations and 
explanations of the pertinent statutory 
and regulatory criteria not already 
provided, as well as detailed reasons and 
bases for the conclusions reached.  
Thereafter, the veteran and his 
representative should be afforded an 
opportunity to respond before the case is 
returned to the Board for additional 
review.  

The purpose of this REMAND is to obtain additional 
development and to accord the veteran due process of law.  
The Board intimates no opinion, either factual or legal, as 
to the ultimate determination warranted in this case.  The 
veteran is free to submit any additional evidence he desires 
in connection with the current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until he receives further notice.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).



 



